DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation a fire hose pressure relief valve in line 6. It is unclear if that is the same fire hose pressure relief valve o line 2, or an additional fire hose pressure relief valve.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (2005/0056435) in view of Gallo et al. (4,232,710).
Regarding claim 1, Price t al shows a discharge pressure adjustment cartridge (42) that is combined with fire hose pressure relief valve (820), the discharge pressure adjustment 5cartridge comprising: a hollow cartridge housing (elbow 42) having a predetermined length and having an end coupled to discharge equipment (45) and the other end coupled to a fire hose pressure relief valve (820); a discharge equipment-coupling portion (the end coupled to 45) formed at an end of the cartridge housing to be coupled to the discharge equipment ;  15a fire hose pressure relief valve-coupling portion 
But fails to disclose a discharge pressure adjustment nozzle inserted and fixed 10in the cartridge housing and adjusting the discharge pressure of firefighting water passing through the cartridge housing; a first firefighting water inflow section formed over the discharge pressure adjustment nozzle inserted and fixed in the 20cartridge housing; and a second firefighting water inflow section formed under the discharge pressure adjustment nozzle inserted and fixed in the cartridge housing, wherein the area of the first firefighting water inflow 25section is smaller than the area of the second firefighting water inflow section, the discharge pressure adjustment nozzle has: a nozzle top increasing the flowing speed of the 23firefighting water passing through the first firefighting water inflow section; a nozzle bottom enabling the firefighting water to pass through the second firefighting water inflow section;  5a first nozzle surface being in contact with ends of the nozzle top and the nozzle bottom and enabling the firefighting water flowing inside from the fire hose pressure relief valve to change into a firefighting water  through the first firefighting water inflow section  and the second 10firefighting water inflow section and to be discharged to a fire position through the discharge equipment; a second nozzle surface being in contact with the nozzle top and the nozzle bottom, extending downward with a predetermined inclination from the nozzle top, and dividing the 15firefighting water flowing inside from the fire hose pressure relief valve; and a firefighting water division blade pointed at the joint of the second nozzle surface and the nozzle bottom to enable firefighting water flowing inside from the fire hose pressure 20relief valve to be divided without resistance.



The above combination, in its use will inherently perform the functions of “wherein the firefighting water flowing inside through the fire hose pressure relief valve from the fire hose  is divided into two streams to pass through the first firefighting water inflow section and the second firefighting water inflow section, 25whereby the discharge equipment is prevented from unexpectedly moving up by canceling out force, which is generated by discharge pressure and applied upward in the opposite direction to 24gravity by adjusting the discharge pressure of the firefighting water flowing inside from the fire hose, and force is applied in the gravity direction to the discharge equipment so that even one firefighter can easily handle a discharge gun.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             9/14/2021